                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                              NO. 5:18-CR-350-1-D

UNITED STATES OF AMERICA               )
                                       )
      v.                               )-
                                       )
SHAKEERA LAVONNE SESSOMS,              )
                                       )
                   Defendant.          )



      For good cause shown, defendant, SHAKEERA LAVONNE SESSOMS's, Motion to

Seal Unopposed Motion to Continue Sentencing Hearing is hereby GRANTED.

      SO ORDERED, this the _B.__ day of February 2019.



                                              Jams C. Dever, III
                                              United States District Judge
